Citation Nr: 0401857	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  92-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to an increased rating for post-surgical 
arthritis, with limitation of extension of the right knee, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for post-surgical 
arthritis, with limitation of flexion of the right knee, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse and his father


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to June 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from  rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The claim is now under the 
jurisdiction of the RO in New Orleans, Louisiana.  

The appeal was remanded by the Board in December 1992 for the 
purpose of undertaking a VA compensation examination and 
medical etiology opinion regarding whether there was a 
relationship between a claimed gastrointestinal disorder and 
service-connected knee disabilities, to obtain evidence 
pertaining to a workers' compensation claim, and to obtain 
the veteran's vocational rehabilitation file; in June 1995 
for the purpose of identifying issues for which service 
connection was being sought, to identify and obtain treatment 
records, and for a VA orthopedic examination; and in February 
2003 for the purpose of affording the veteran a new personal 
hearing (Travel Board hearing) that he requested.  The 
veteran and his father appeared and testified in April 2003 
before the undersigned Veterans' Law Judge at New Orleans.  
For the reasons to be discussed, the appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
Although the RO has undertaken assistance to the veteran in 
development of his claims, and advised the veteran of the 
regulatory provisions of the VCAA in a June 2002 supplemental 
statement of the case, the record does not reflect that the 
veteran has been specifically advised of the information and 
evidence necessary to substantiate his claims for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit.  

Obviously, the case has been on appeal for a number of years, 
and has been remanded three times already for development of 
evidence and to afford the veteran due process; however, in 
light of the enactment of the VCAA affording the veteran 
additional due process rights and decisions of the United 
States Court of Appeals for Veterans Claims (Court) requiring 
VA to provide notice to the veteran, additional development 
is necessary.  

Also, in an October 2002 brief in support of the veteran's 
claim, the veteran's representative requested another VA 
examination of the veteran's service-connected right knee 
disabilities in order to "address the extent of functional 
loss due to pain on motion and during flare-ups, fatigue, 
incoordination, and weakness."  The Board aggress that such 
examination is warranted to consider 38 C.F.R. §§ 4.40 and 
4.45 (2003) (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (Court held that 
diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider such factors painful 
motion, weakened movement, and excess fatigability in 
determining the current level of disability).  

At the April 2003 hearing, the veteran also testified that in 
2000 he was physically examined by the Social Security 
Administration (SSA) pursuant to his claim for SSA benefits.  
He testified that he had been granted disability benefits 
from the SSA effective from July 2000, as a result of a SSA 
Administrative Law Judge's decision.  This examination report 
and administrative decision by the SSA are not of record.  
Such SSA evidence is potentially of probative value, 
especially as it touches on questions of employability that 
VA must consider in adjudicating the issue of entitlement to 
TDIU. 

The Board notes that the veteran's right knee disability, 
right medial meniscus repair, status post right knee 
reconstruction, was originally rated under Diagnostic Code 
5257.  The diagnosis later included post-surgical arthritis, 
which was rated under Diagnostic Codes 5010-5260 (limitation 
of flexion) and 5010-5261 (limitation of extension) based on 
limitation of motion of the right knee due to arthritis.  
Although the assignment of ratings based on limitation of 
flexion and extension were appropriate, and may in fact 
account for the majority of the right knee limitation, in 
light of the history of a rating under Diagnostic Code 5257 
for service-connected right knee disability that does not 
involve arthritis - right medial meniscus repair, status post 
reconstruction - the RO should consider whether maintaining a 
separate disability rating under Diagnostic Code 5257 is also 
appropriate for any right knee disability analogous to 
recurrent subluxation or lateral instability.  

Although the rule against pyramiding prohibits rating the 
same disability or same symptoms as part of separately rated 
disabilities, arthritis and instability of the knee may be 
rated separately under the diagnostic criteria of Diagnostic 
Codes 5003 and 5257.  See VAOPGCPREC 23-97, and Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) ( ratings for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition).  

At his recent hearing before the Board, the veteran also 
referred to disability of the left knee due to increased 
pressure caused by weakness of the right knee.  This matter 
is referred to the RO for appropriate action.  

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  The 
RO should also notify the veteran of what evidence 
is required to substantiate his claims on appeal, 
what evidence, if any, the veteran is to submit, 
and what evidence VA will obtain to assist him.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

2.  The RO should contact the veteran and have him 
identify all VA and non-VA medical providers who 
have examined or treated him for a gastrointestinal 
disorder, right knee disorder including arthritis, 
and hemorrhoids since June 2002 and request any 
pertinent records, including records at the 
Alexandria VAMC.  

3.  The RO should obtain from the SSA the records 
pertinent to the appellant's claim for Social 
Security disability benefits as well as the medical 
records relied upon concerning that claim, 
specifically including a report of examination 
conducted in 2000, and a copy of the SSA 
Administrative Law Judge's decision. 

4.  Thereafter, the RO should arrange for the 
veteran to have a VA orthopedic examination to 
determine the severity of the veteran's service-
connected disabilities of the right knee.  Such 
tests as the examining physician deems necessary 
should be performed.  The RO should send the claims 
folder to the examiner to review the relevant 
documents in conjunction with the examination, and 
the examiner should confirm in writing that he or 
she has done so.  To the extent possible, the 
examiner should identify which right knee symptoms 
or findings are attributable to post-surgical 
arthritis with limitation of flexion and extension, 
and which symptoms or findings are attributable to 
the right medial meniscus repair, status post 
reconstruction.  The examiner should also note the 
extent to which the veteran may have functional 
impairment of his right knee as a result of pain, 
limitation of motion, weakened movement, excess 
fatigability, or incoordination (including during 
activities that are intrinsic to his day-to-day 
living experiences or at times when pain, weakened 
movement, excess fatigability, or incoordination is 
most noticeable, such as during prolonged use).  
The examiner should describe any other impairment 
of the right knee, including recurrent subluxation 
or lateral instability, that may be associated his 
right medial meniscus repair, status post 
reconstruction.  

The examiner should also note any limitation on 
employment activities, such as standing, walking, 
squatting or sitting, that would reasonably be 
expected from the right knee disability.

5.  The RO should then review the record and 
readjudicate the issues on appeal, to include 
consideration of whether, in addition to the right 
knee disability ratings assigned for limitation of 
motion due to arthritis, a separate disability 
rating is warranted for right knee medial meniscus 
repair (status post right knee reconstruction) 
under Diagnostic Code 5257.  The veteran and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.    

The veteran may submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The appeal must be handled 
in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



